                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

ANGELA A. MANSFIELD,                )
                                    )
               Plaintiff,           )
                                    )
v.                                  )         CV419-168
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                                    )
               Defendant.           )

                                ORDER

     Pro se plaintiff Angela Mansfield has filed this Complaint against

the United States alleging that its employees and agents, specifically,

medical providers at the Department of Veterans Affairs (VA) failed to

provide a proper course of medical care to her late husband. See generally

doc. 1.   Because Mansfield was granted leave to proceed in forma

pauperis, the Court must screen her Complaint pursuant to 28 U.S.C. §

1915(e)(2). Before considering the substance of the Complaint, however,

the Court must address several administrative and procedural issues.

     Mansfield has filed a motion for entry of default and for default

judgment. See doc. 9 & 14. Her motion for entry of default alleges that

service was effected on the United States on July 30, 2019. Doc. 9. That

date corresponds to the mailing date on a Certified Mail receipt
addressed to the United States Department of Justice (DOJ). See doc. 8.

Mailing a copy of the Complaint to the DOJ is not, however, sufficient to

serve the United States. See Fed. R. Civ. P. 4(i). Even assuming that

mailing the Complaint to the Department, and not to the Attorney

General, satisfied Rule 4(i)(1)(B), there is no indication that she served

the United States Attorney for this district, as required by Rule 4(i)(1)(A).

“Before a default can be entered, . . . party must have been effectively

served with process.” 10A Fed. Prac. & Proc. Civ. § 2682 (4th ed. 2019)

(emphasis added). Since the United States has not been properly served,

the motion for entry of default, doc. 9, is DENIED.1 The motion for

default judgment is DISMISSED as moot. Doc. 14.

      Mansfield also seeks to seal parts of the Complaint she has already

filed. See doc. 6. Specifically, she seeks to seal her deceased husband’s

medical records, see id., which are attached as exhibits to the Complaint,

see, e.g., doc. 1-1 at 25-28, doc. 1-2 at 13-58. It is not clear that the

confidentiality of these records can be maintained, given their obvious

relevance to any malpractice claim. Nevertheless, there does not appear




1
  Since plaintiff has been granted leave to proceed in forma pauperis, she would be
entitled to service by the United States Marshal. See Fed. R. Civ. P. 4(c)(3).
to be any reason for these documents to be attached to the Complaint.

Sealing the exhibits entirely is complicated by plaintiff’s inclusion of

supplemental pages of the Complaint among them. See doc. 1-1 at 3-7.

Since, as discussed below, plaintiff must submit an amended Complaint,

the Court will GRANT her request to seal the Complaint and its exhibits

from the public docket for the time being. Doc. 6. The Court notes

however, that a permanent seal is unlikely in this case given the

apparent relevance of the medical records to the underlying action, as

well as the fact that her husband is deceased.

     Plaintiff is advised that any amended pleading she submits, as

discussed below, will be publicly available.      She should, therefore,

exercise discretion about any attachments or exhibits she includes with

that pleading. Finally, although the original Complaint will be sealed

from public view, the defendant is entitled to access it, in the event that

the amended Complaint passes screening. Accordingly, although the

Complaint is sealed from public view, the Clerk is DIRECTED to make

copies available to the defendant upon request.

     Finally, Mansfield has filed discovery requests directed at the

United States. See doc. 10 (Requests for Admission). Since service has
not been effected, discovery is premature. See Fed. R. Civ. P. 26(d)(1) (“A

party may not seek discovery from any source before the parties have

conferred as required by Rule 26(f),” except in circumstances not

applicable here). Even if that the discovery period were open, there is no

indication that Mansfield served her requests as required by Rule 36,

triggering the deadline for a party’s response. See Fed. R. Civ. P. 36(a)(1),

(3). To the extent that the “motion” seeks compliance with discovery

obligations that have not accrued, it is DENIED as premature. Doc. 10.

     Substantively, plaintiff’s Complaint is insufficient. The Complaint

identifies several Constitutional Amendments, statutes, and common-

law principles as the bases for her claims. See doc. 1 at 3. The factual

allegations, however, indicate that her claims are most properly

construed as medical malpractice and wrongful death claims against the

VA. Generally, the United States and its agencies are immune from suit.

See, e.g., United States v. Bormes, 568 U.S. 6, 9 (2012) (“Sovereign

immunity shields the United States from suit absent a consent to be sued

that is unequivocally expressed.” (quotes and cite omitted)). The most

plausible basis for a suit such as this one is the Federal Tort Claims Act

(FTCA). See 28 U.S.C. § 2674; see also Caldwell v. Klinker, 646 F. App’x
842, 846 (11th Cir. 2016) (“Because the FTCA was the exclusive remedy

for [plaintiff’s] tort claims for money damages,” the district court properly

reconstrued medical malpractice and negligence claims as FTCA claims,

notwithstanding that the “complaints did not clearly identify the legal

basis for his claims”). The correspondence with the VA that Mansfield

has attached indicates that the agency treated her claims as arising

under the FTCA.          See doc. 1-1 at 9 (denying plaintiff’s claim and

informing her of her right to sue under the FTCA).

      The FTCA provides that “[t]he United States shall be liable . . . in

the same manner and to the same extent as a private individual under

like circumstances, but shall not be liable for interest prior to judgment

or for punitive damages.” 2         28 U.S.C. § 2674.          Further the FTCA

establishes that liability is determined “in accordance with the law of the

place where the act or omission occurred.” 28 U.S.C. § 1346(b)(1). Courts

have explained that the “law of the place” incorporates the law of the


2
  The FTCA requires that prospective plaintiffs file their claims with the appropriate
agency and receive a final determination of the validity of those claims. See McNeil v.
United States, 508 U.S. 106, 113 (1993)(“The FTCA bars claimants from brining suit
in federal court until they have exhausted their administrative remedies.”). It appears
that Mansfield has satisfied the exhaustion requirement, at least for screening
purposes. Her Complaint alludes to her presentation of her claim to the VA, doc. 1-1
at 5, and the attached documents include a letter from the VA denying her claim, id.
at 9.
state where the alleged tort occurred. See Ochran v. United States, 273

F.3d 1315, 1317 (11th Cir. 2001); see also, e.g., Molzof v. United States,

502 U.S. 301, 305 (1992) (“[T]he extent of the United States’ liability

under the FTCA is generally determined by reference to state law.”).

Moreover, “unless the facts support liability under state law, the district

court lacks subject matter jurisdiction to decide an FTCA claim.” Id.

(citing Lawrence v. Dunbar, 919 F.2d 1525, 1528 (11th Cir. 1990) (per

curiam)). Mansfield’s Complaint clearly alleges that the VA’s medical

malpractice occurred in Georgia. See doc. 1 at 4 (alleging that her late

husband “was seen by the VA clinic in Savannah, Georgia from 2000-

2016).

     In Georgia, “[t]here essential elements [are necessary] to establish

liability in a medical malpractice action . . . : (1) the duty inherent in the

doctor-patient relationship; (2) the breach of that duty by failing to

exercise the requisite degree of skill and care; and (3) that this failure be

the proximate cause of the injury sustained.” Zwiren v. Thompson, 578

S.E.2d 862, 864 (Ga. 2003) (quotes and cite omitted); see also, e.g., Pham

v. Black, 820 S.E.2d 209, 212 (Ga. Ct. App. 2018) (identifying the

elements of a medical malpractice claim under Georgia law as “well
settled). In addition to those requirements, Georgia law also requires

medical-malpractice plaintiffs to submit an affidavit from a competent

expert, “set[ting] forth specifically at least one negligent act or omission

claimed to exist and the factual basis for each such claim.” O.C.G.A. § 9-

11-9.1(a). Plaintiff has not submitted an affidavit. 3

      The application of Georgia’s affidavit requirement in federal cases

is not entirely clear. The requirement clearly does not apply to medical

malpractice actions pursued under the Court’s diversity jurisdiction. See,

e.g., Allen v. Kroger Co., 2018 WL 6729646, at * 5 (M.D. Ga. Dec. 21, 2018)

(explaining that the Middle District “has consistently held that the

expert affidavit rules of Ga. Code Ann. § 9-11-9.1 are purely procedural

and therefore not applicable in cases before the Court under diversity

jurisdiction.” (citations omitted)). Nevertheless, there is some authority

in the Circuit that such an affidavit is required in FTCA cases. See

Nelson v. United States, 478 F. App’x 647, 648 (11th Cir. 2012) (noting

that an FTCA plaintiff, proceeding under Missouri law, who failed to file

an affidavit was subject to dismissal without prejudice); see also Fluellen


3
  Although not entirely clear, the Complaint suggests that Mansfield may be aware of
the affidavit requirement. She states that she has commissioned her “husband’s
former cardiologist” to review his medical records and that the review is “still in
process.” Doc. 1-1 at 7.
v. United States, 2008 WL 4360618, at * 5 (S.D. Ga. Sept. 24, 2008)

(listing the affidavit requirement in discussing the elements of an FTCA

medical malpractice claim). The Court is unaware, however, of any case

definitively applying Georgia’s affidavit requirement to an FTCA claim.

     Several United States Courts of Appeals have held that other

states’ affidavit requirements apply to FTCA malpractice claims. The

Ninth Circuit determined that Nevada’s affidavit requirement applied to

an FTCA malpractice claim. See Swails v. United States, 406 F. App’x

124, 126 (9th Cir. 2010) (concluding that, since FTCA claim was governed

by state law and alleged professional malpractice, plaintiff “was obliged

to submit an affidavit of merit when he filed suit.”). Likewise, the Third

Circuit has held that a New Jersey statute requiring an affidavit “when

‘the underlying factual allegations of the claim require proof of a

deviation from the professional standard of care for that specific

profession,” applied to support summary judgment against a pro se

plaintiff. See Horne v. United States, 223 F. App’x 154, 156 (3d Cir. 2007).

The Eighth Circuit has also affirmed dismissals of FTCA malpractice

claims for failure to comply with state affidavit requirements.         See

Mathison v. United States, 44 F. App’x 27, 28-29 (8th Cir. 2002).
     The Fourth Circuit has considered the application of North

Carolina’s affidavit requirement, which is strikingly similar to Georgia’s.

North Carolina law requires that medical malpractice complaints

“‘specifically assert[ ]’” that the medical evidence has been reviewed “‘by

a person who is reasonably expected to qualify as an expert witness . . .

and who is willing to testify that the medical care did not comply with

the applicable standard of care.’” Littlepaige v. United States, 528 F.

App’x 289, 292 (4th Cir. 2013) (quoting N.C. Gen. Stat. § 1A-1, Rule 9(j)).

The court determined that the requirement applied to FTCA claims

governed by North Carolina law. Id. at 292-93. The Courts of Appeals

analyses support, if not conclusively, the application of Georgia’s affidavit

requirement in the FTCA context.

     District Courts have similarly applied state affidavit requirements

to FTCA malpractice claims. See, e.g., Sowers v. United States, 141 F.

Supp. 3d 471, 476-77 (E.D. Va. 2015) (Concluding that the FTCA’s limited

waiver of sovereign immunity, “to the same extent as a private individual

in like circumstances,” 28 U.S.C. § 2674, “points persuasively to the

conclusion that the entire [Virginal medical malpractice statute],

including the certification requirement, applies. Just as a private party
in Virginia would not be liable if a plaintiff failed to meet the [statute’s]

certification requirement, so, too, would the government not be liable if

an FRCA plaintiff failed to meet that requirement.” (emphasis added));

Williams v. United States, 754 F. Supp. 2d 942, 947-49 (W.D. Tenn.

2010) 4 (applying Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938) to

conclude that Tennessee requirement that malpractice plaintiffs provide

“a signed written statement in which the expert opines that there is a

good faith belief for plaintiff’s claim, . . . , and that the expert is competent

to give that opinion,” and collecting cases applying affidavit/certification

requirements in FTCA cases (citing Tenn. Code Ann. § 29-26-115)). The



4
  The value of the Western District of Tennessee’s analysis is limited as it relies on the
determination that, under Erie, the Tennessee provision at issue is substantive and
not merely procedural. See Williams, 754 F. Supp. 2d at 953. As discussed above,
courts in this Circuit have concluded that Georgia’s affidavit requirement is procedural
and not substantive. See, e.g., Baird v. Celis, 41 F. Supp. 2d 1358, 1362 (N.D. Ga. 1999)
(applying Erie analysis and declining to apply § 9-11-9.1 in diversity case). However,
there is reason to question the Tennessee court’s application of Erie to the FTCA.
Neither of the statutory sections cited impose an Erie-style analysis. See Williams, 754
F. Supp. 2d at 949 (citing 28 U.S.C. §§ 1346(b)(1), 2674). Further the Supreme Court
case cited doesn’t mention Erie at all. See id. (citing Malzov v. United States, 502 U.S.
301 (1992)). As discussed above, there is reason to think that the application of state
law under the FTCA is distinct from the application of state law in diversity cases. See
also Cibula v. United States, 551 F. 3d 316, 321 (4th Cir. 2009) (“[B]ecause the FTCA
contains an explicit instruction by Congress regarding which law to use, courts should
not engage in their normal Erie analysis to make that determination.” (citing Smith v.
United States, 507 U.S. 197, 201 (1993)); Dutton v. United States, 621 F. App’x 962,
966 (11th Cir. 2015) (noting, in considering whether to apply the Federal Rules of
Evidence or Georgia law to FTCA case, that: “This, of course, is an FTCA case, not a
supplementary jurisdiction case, so the Erie doctrine does not apply.”).
United States District Court for the Eastern District of Ohio, while

conceding some disagreement, described the application of affidavit

requirements in medical malpractice cases as “the overwhelming

majority position.” Bennafield v. United States, 2013 WL 5173221, at * 1-

2 (E.D. Ohio Sept. 12, 2013) (emphasis added) (collecting cases). Based

on the balance of authority, if not complete agreement of analyses, the

Court finds that Georgia’s affidavit requirement should apply to this

FTCA/medical malpractice case.

     The Court is obligated to dismiss an in forma pauperis action, “at

any time” upon determination that it “fails to state a claim on which relief

may be granted.” 28 U.S.C. § 1915(e)(2). Georgia law is clear that

“[a]bsent compliance with the expert affidavit requirement, a medical

malpractice claim is subject to dismissal for failure to state a claim.”

Jensen v. Yong Ha Engler, 733 S.E.2d 52, 54 (Ga. Ct. App. 2012). In the

absence of the required affidavit, therefore, Mansfield’s medical

malpractice claims are subject to dismissal. However, the statute also

contains a “safe harbor” provision. See O.C.G.A. 9-11-9.1(e) (permitting

noncompliant plaintiffs thirty days to cure). Application of that provision

is also consistent with the Eleventh Circuit’s mandate to permit pro se
plaintiffs at least one opportunity to amend defective pleadings. See

Jenkins v. Walker, 620 F. App’x 709, 711 (11th Cir. 2015) (“[W]hen a more

carefully drafted complaint might state a claim, a district court should

give a pro se plaintiff at least one chance to amend the complaint before

the court dismisses the action.” (citation omitted)).        Accordingly,

Mansfield is DIRECTED to file an Amended Complaint within thirty

days from the date of this Order which attaches an affidavit complying

with the requirements of O.C.G.A. § 9-11-9.1.

     In the event that Mansfield pursues this case and files an Amended

Complaint, there are several other issues she should address. First, her

Complaint suggests that, in addition to her husband’s death, she seeks

damages for, at least, pain he suffered prior to his death resulting from

the alleged malpractice. See, e.g., doc. 1-1 at 5 (referring to mental and

physical suffering resulting from the failure to timely diagnose

amyloidosis); but see doc. 1 at 4 (listing only wrongful death and loss of

consortium damages), 4-5 (leaving section for specifying relief sought

blank).   To the extent that such damages are appropriate, it is not

entirely clear that Mansfield is the proper plaintiff.
     Georgia’s Wrongful Death statute establishes that a surviving

spouse “may recover for the homicide of the spouse . . . the full value of

the life of the decedent, as shown by the evidence.” O.C.G.A. § 51-4-2(a);

see also O.C.G.A. § 51-4-1(2) (defining “homicide” to include “all cases in

which the death of a human being results from[, among other causes] . .

. negligence”). As a surviving spouse, therefore, Mansfield appears to be

the appropriate plaintiff for purposes of the wrongful death claim. Any

claim for pain and suffering, however, can only be brought by a

representative of her husband’s estate.         See, e.g., Blackstone v.

Blackstone, 639 S.E.2d 369, 517 n. 5 (Ga. Ct. App. 2006) (explaining that

a survival action for a decedent’s pain and suffering “is separate and

distinct” from the wrongful death action and “vests in the personal

representative or administrator of the [decedent’s’] estate.”).    To the

extent that Mansfield wishes to assert such a claim, she must either

plead as the estate’s representative or join such a claim by that

representative to her wrongful death claim.

     Finally, plaintiff is advised that her amended complaint will

supersede her original complaint and therefore must be complete in

itself. See Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1345,
1345 n. 1 (11th Cir. 1999); Varnes v. Local 91, Glass Bottle Blowers Ass’n

of U.S. & Canada, 674 F.2d 1365, 1370 n. 6 (11th Cir. 1982). As discussed

above, Mansfield’s amended complaint must attach an affidavit

complying with the requirements of O.C.G.A. § 9-11-9.1. To the extent

that she asserts a claim for her husband’s pain and suffering prior to his

death, that claim must be asserted in her capacity as representative of

his estate or by that representative.    Upon receipt of that amended

complaint, the Court will conduct the required pre-service screening

required by 28 U.S.C. § 1915(e)(2). Since the Court is requiring Mansfield

to file an amended complaint, her motion to amend is DISMISSED as

moot. Doc. 7.

     In summary, plaintiff’s motion to seal the original complaint, doc.

6, is GRANTED, subject to the specific provisions discussed above. Her

motion to amend the complaint, doc. 7, is DISMISSED as moot. Her

motions based on the Government’s failure to respond to pleadings and

discovery, doc. 9, doc. 10, doc. 14, are DENIED and DISMISSED as

moot, as discussed above.
SO ORDERED, this 6th day of March, 2020.

                          _______________________________
                          ___
                            _______
                                 _____
                                    _ ____
                                        ____
                                        __ _______
                                           __   _______
                                                     _____
                           CHR
                            H  ISTO PHER L. RAY
                            HRISTOPHER
                                  OPH
                           UNITED STATE ES MAGISTRATE JUDGE
                                     TATES
                           SOUTHERN DISTRICT OF GEORGIA
